Citation Nr: 1121027	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a depressive disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bladder disorder.  

3.  Entitlement to service connection for a depressive disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a July 2008 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript from the hearing is associated with the record.

In October 2008, the appeals were remanded for additional development, to specifically provide notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) as well as to associate records from the Social Security Administration with the claims file.  Although the Board finds the RO through the Appeals Management Center (AMC) in Washington, DC complied with the remand instructions, the Board must again remand the appeal for appropriate medical development, following reopening of the claim of service connection for a depressive disorder.  That issue, and the issues of reopening of the claim for a bladder disorder, and the claims of service connection for erectile dysfunction and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for a depressive disorder was denied by an unappealed rating decision in March 1999.

2.  The evidence received subsequent to the March 1999 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a depressive disorder disability.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement to service connection for a depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the March 1999 decision is new and material and the claim of entitlement to service connection for a depressive disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Claimant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the matter of the submission of new and material evidence, although VA's duty to assist is circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty to notify a claimant who had submitted a complete or substantially complete application, apply to those claimants who seek to reopen a claim by submitting new and material evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence has been presented to reopen the claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to an Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA notification in December 2003 and January 2004.  Additional VCAA notification letters were provided to the Veteran in August 2005, November 2005, March 2006 and October 2008. As a result of the Board remands, to comply with the holding in Kent, the October 2008 letter informed the Veteran that the claims were originally denied because there was no evidence that the conditions were incurred in or related to service nor was there any evidence that they were causally related to his lumbar spine disability.

The Veteran was informed by letters dated in March 2006 and October 2008 that an appropriate disability rating and effective date would be assigned if his claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such action will be directed upon reopening of the claim. 

Reopening of the Claim - 
Service Connection for a Depressive Disorder,
 Secondary to the Service-Connected Back Disorder

The RO denied service connection for a depressive disorder in March 1999 on the basis that the Veteran was not treated for the disorder in service or within one year of his discharge from active duty.  The evidence of record then included the Veteran's service treatment records, VA and private treatment reports and the Veteran's own statements.  

Essentially, at the time of the March 1999 rating decision, the Veteran's service treatment records showed that in the summer of 1969, he underwent speech therapy for stuttering.  

Because it is relevant to the Veteran's essential contention that his depressive disorder is linked to his service-connected back disorder, the Board also notes that the Veteran's service treatment records showed in March 1969, he complained of back pain of three weeks duration. He again complained of recurrent back symptoms in June 1969. Clinical testing showed moderate muscle spasm in the lumbar area.

After repeated consultations, in August 1969, the Veteran reported to military medical care providers that he had fallen down a flight of stairs seven months previously. In September 1969, he was diagnosed as having lumbosacral strain - although "some" muscle spasm was noted, his back range of motion was assessed as "good," and there was noted no neurological deficit. In April 1970, the Veteran complained of pain and numbness radiating to his right leg.  However, a further orthopedic consultation in June 1970 showed no sensory loss and equal bilateral reflexes. Radiographic examination detected "nothing abnormal."  The military medical examiner assessed probable chronic lumbar strain with a component of hysteria or malingering.  

The Veteran's separation physical examination dated in September 1970 found that his "spine and other musculoskeletal" systems were "normal. In October 1970, the Veteran continued to complain of localized back pain, but denied then having radiation or neurological symptoms.  Physical examination also found no neurologic symptoms.  The psychiatric clinical evaluation portion of his pre-separation physical examination also resulted in normal findings.  On a carbon copy of his separation report physical examination, the Veteran hand-wrote a note indicating "my health is good."

The Veteran was then also assessed by use of the "PULHES" profile, by "1" for each body area, thus indicating that approximately four months prior to his discharge from active service, he was in excellent physical and psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 456 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran sought reopening of his claim in October 2003.  At that time, a November 2000 VA mental disorders examination was of record, linking the Veteran's psychiatric disorder, then characterized as a "conversion disorder" to his service-connected back disability - i.e., to the in-service incident which ultimately resulted in the Veteran being granted service connection for a lumbar strain.  

Under 38 C.F.R. § 3.156(a), "new" evidence is that which was not previously of record.  The November 2000 VA examination is plainly "new" under the law.  In order to "material," the evidence must raise a reasonable possibility of substantiating the claim, which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The November 2000 VA examination is therefore also "material," because presumed credible, it links the Veteran's mental disorder to a presently service connected disorder.  Justus v. Principi, 3 Vet. App. 510 (1992).


ORDER

New and material evidence having been received, the claim of service connection for a depressive disorder is reopened.  To this extent only, the appeal is granted.  




REMAND

Having found that the claim is reopened does not end the Board's inquiry. As is noted above, this presumption is made only for the purpose of determining whether the case should be reopened. Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies. Justus at 513.

Although the November 2000 VA examiner linked the Veteran's psychiatric disorder to military service, his report does not fully address the evidence as to the history of the Veteran's back disorder.  In particular, in January 1990, the Veteran apparently sustained a serious back injury.  Prior to that time, the Veteran apparently remained employed.  The record indicates that subsequent to this injury, the Veteran developed a bladder disorder, erectile dysfunction, and depressive symptoms. 

Reiterating and supplementing the factual record as detailed above, the Board notes that the Veteran's service treatment records indicate that in March 1969, he complained of back pain of three weeks duration. He again complained of recurrent back symptoms in June 1969. Clinical testing showed moderate muscle spasm in the lumbar area.

After repeated consultations, in August 1969, the Veteran reported to military medical care providers that he had fallen down a flight of stairs seven months previously. In September 1969, he was diagnosed as having lumbosacral strain - although "some" muscle spasm was noted, his back range of motion was assessed as "good," and there was noted no neurological deficit. In April 1970, the Veteran complained of pain and numbness radiating to his right leg.  A further orthopedic consultation in June 1970 showed no sensory loss and equal bilateral reflexes. Radiographic examination detected "nothing abnormal."  The military medical examiner assessed probable chronic lumbar strain with a component of hysteria or malingering.  His separation physical examination dated in September 1970 found that his "spine and other musculoskeletal" systems were "normal. In October 1970, the Veteran continued to complain of localized back pain, but denied then having radiation or neurological symptoms.  Physical examination also found no neurologic symptoms.  

Although the Veteran has reported that he underwent psychological counseling for depression in service, (see, e.g., statement received in June 1999 that he received two weeks of counseling by a "Dr. Riker"), his service treatment records indicate that in July 1969, he underwent speech therapy for stuttering.  There is no clinical record of psychological counseling for depression or anxiety.  

Shortly after he was separated from active duty, the Veteran underwent a VA physical examination in November 1971.  He was diagnosed as having lumbosacral strain.  Radiographic examination of his lumbar spine resulted in negative findings. In May 1978, a VA physical examination confirmed the earlier diagnosis.  Radiographic examination found that the Veteran's vertebral bodies were of normal height and alignment.  The disc spaces were noted to be "well maintained."

An April 1985 VA treatment record indicates the Veteran then complained of pain in the back of his right leg to his knee.  Medical care providers noted mild tenderness on palpation to the L3-5 region, but no sensory deficit.   A February 1986 VA medical record reflects continued treatment for the Veteran's low back pain.  However, then-contemporaneous examination detected no neurological deficit, atrophy or spasm.  

A January 2, 1990 VA treatment record notes continued complains of back pain.
The record indicates that on January 17, 1990, (approximately two weeks after last being treated by VA for back pain on January 2, 1990), the Veteran sustained a severe back disability during his employment. A January 22, 1990 letter from the Pee Dee Orthopaedic Clinic indicates that the Veteran had "severe pain in the back that radiates into the posterior thighs since a lifting injury that occurred at work on the 17th." (Italics added).  The report also indicated that up until that time, the Veteran had been employed for 21 years and "had not missed any work until this time."  The Veteran also then described incontinence of urine symptoms, but that he "has not had any specific distal radicular complaints."  Similarly, in a Social Security Administration application, it was reported that the Veteran worked from June 1968 to January 22, 1990 as a machine operator, latex mixer and glove maker.  

An April 1990 letter from the Michael L. Hodge, M.D., of the Florence Neurological Clinic indicates that the Veteran reported injured his back on January 17, 1990 when he was using a hand truck to move a pallet.  After he had moved the pallet, the Veteran released the pressure from the hand truck, but had not completely released such pressure, and he "felt something slip and snap in his low back.  This was followed by a sharp pain in the low back which radiated down both legs to his ankles.  He has continued to have low back pain since that time," and that "a few days after the initial episode, he lost control of his urine and [he] can no longer control his urine."

Dr. Hodge diagnosed the Veteran as having a conversion reaction.  However, he observed that such a diagnosis did not account for the Veteran's urinary incontinence.  

In a June 1990 VA treatment note, the Veteran reported that while he fell down a flight of steps in 1970, the back pain had been periodic until approximately three months prior to June 1990 (i.e., March 1990, or subsequent to the January 1990 employment accident), when the pain became continuous and was accompanied by bilateral lower extremity numbness and "tingling."  

In an October 1990 discharge report from the Medical University of South Carolina, the Veteran was diagnosed with "paraplegia of unknown etiology."  An October 1990 psychological evaluation authored by William A. King, M.D., indicates that the Veteran reported the January 1990 post-service accident occurred when he was moving a heavy load with a hand truck.  

In April 2003, the Veteran underwent an EMG.  There was an electrodiagnostic finding of mild sensory peripheral neuropathy as evidenced by mild slowing NCV in all sensory nerves tested and normal amplitudes.  There was normal needle EMG study with no electrodiagnostic evidence of radiculopathy/denervation.  The examiner noted that the Veteran's symptoms were also not consistent with radiculopathy.

An August 2007 VA mental disorders examiner stated that she could not attribute the Veteran's mental disorder to his lumbosacral strain.  

The Veteran is advised that his claims have been denied on the basis that the disorders at issue have not been shown to have been caused or aggravated by any incident of active military service, or by the service-connected back disorder.  He is referred to the Statement and Supplemental Statements of the Case dated October 2005, December 2005, December 2006, November 2007,  and April 2010.

The Veteran is further advised that as a result of this remand, he is afforded an opportunity to present any further argument or evidence which addresses the reasons for the continued denial of his claims.  Such evidence includes, but is not limited to, any statements by competent medical professionals with a knowledge of the correct facts of record, which link his disorders to any incident of active military service, or to the service-connected back disorder.   Stated alternatively, the Veteran may introduce argument or evidence to link his claimed disorders to the service-connected back disorder, and to any other in-service event. 

Given that a comprehensive review has not been undertaken, the Board REMANDS the appeal to the RO through the AMC for the following actions:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a mental disorder to include a depressive/conversion disorder; a bladder disorder, erectile dysfunction, and/or peripheral neuropathy that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.  

2. After a reasonable period of time, or upon the Veteran's response, the RO/AMC will afford the Veteran the following VA mental disorders and if necessary, physical examinations.  As to any examination conducted, the examiner(s) must review the above factual summary, as well as the Veteran's claims folder and acknowledge such review in any report generated as a result of this remand.  

A VA mental disorders examination, to be conducted by a board of two suitably qualified mental health care physicians.  In addition to conducting a review of the evidence detailed above and the claims folders, the physicians will conduct all interviews and appropriate clinical and diagnostic testing.  If necessary to address the inquiries, the physicians must consult with any other appropriately qualified physicians (e.g., neurologists, urologists, orthopedists or others) to address the following inquiries:

a. Does the Veteran have any mental disorder, (e.g., a conversion disorder, an anxiety disorder, a depressive disorder, etc.) that was caused or aggravated by the service-connected back strain, as opposed to the Veteran's non-service-connected January 1990 post-military service accident?  If the Veteran is diagnosed with such disorder, identify it and state the basis for the linkage of that disorder to military service or to the January 1990 non-service-connected incident.

b. If the Veteran has a mental disorder that is not caused by the service-connected back disorder and was instead caused by the January 1990 non-service-connected incident, what effect if any did the Veteran's service-connected disorder have as to predisposition of the Veteran to a mental disorder arising from the January 1990 non-service-connected incident?

c. If the Veteran has a mental disorder (e.g., a conversion disorder, an anxiety disorder, a depressive disorder, etc.) that was caused or aggravated by the service-connected back strain, as opposed to the Veteran's non-service-connected January 1990 post-military service accident, did that mental disorder result in:

      (1)  A bladder disorder;

      (2) Erectile dysfunction, and/or;

(3) Peripheral Neuropathy of the lower extremities.

The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. 

The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

3. The RO should take such additional development action as it deems proper with respect to the claims at issue. Following such development, the RO/AMC should review and readjudicate the claims for service connection on both a direct and secondary basis. If any such action does not resolve the claim, the RO/AMC shall issue the appellant a Supplemental Statement of the Case pertaining to that issues. The Veteran should be given notice of, and appropriate opportunity to exercise, his appeal rights. Thereafter, the case should be returned to the Board, if in order.

The RO/AMC and the appellant are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the Court. The Court has stated that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand will ensue. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


